t c memo united_states tax_court judy venhuizen petitioner v commissioner of internal revenue respondent docket no 19660-11l filed date judy venhuizen pro_se dean h wakayama and patsy a clarke for respondent memorandum opinion laro judge this collection review case is presently before the court on respondent’s motion for summary_judgment motion see rule the court 1unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code continued ordered petitioner to respond to the motion but she failed to do so the sole issue for decision is whether respondent is entitled to a summary adjudication that his office of appeals appeals did not abuse its discretion in sustaining the filing of a notice_of_federal_tax_lien nftl relating to petitioner’s federal_income_tax liability we hold that respondent is so entitled and we shall enter an order and decision accordingly background our statement of the background of this case is derived from the pleadings the motion and the exhibits attached to a declaration that respondent submitted to support the motion petitioner listed in the petition that her mailing address was in california though she specified that florida was her state of legal residence continued dollar amounts are rounded to the nearest whole dollar 2residence in florida generally means that an appeal of this case would lie to the u s court_of_appeals for the eleventh circuit see sec_7482 in view of the history of this case which includes petitioner’s requesting that her trial be held in california and corresponding regularly from addresses within that state we are mindful that the parties might later agree in writing to designate the u s court_of_appeals for the ninth circuit as the venue for appeal see sec_7482 whether the appellate venue for this case is the eleventh or the ninth judicial circuit does not create a triable issue of fact because our analysis would be the same under the law of either court petitioner filed her federal_income_tax return return late the return gave petitioner’s address san francisco address as being on pacheco street in san francisco california san francisco the return and the supporting schedules reported wage income of dollar_figure ordinary dividends of dollar_figure rents received of dollar_figure a loss from rental real_estate activity of dollar_figure and a loss from a cattle farming activity of dollar_figure respondent selected the return for examination and determined various adjustments thereto on or about date respondent mailed to petitioner by certified mail at the san francisco address a notice_of_deficiency determining a deficiency of dollar_figure in her federal_income_tax a sec_6651 addition_to_tax for failure_to_file of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner did not petition the court in response to the notice_of_deficiency and respondent assessed the tax the addition_to_tax the penalty and related interest in due course petitioner did not file a federal_income_tax return for or petitioner’s federal_income_tax liability was mostly unpaid until date at which time respondent applied petitioner’ sec_2010 federal_income_tax refund to satisfy a portion of her tax_liability for notwithstanding respondent’s application of the refund to petitioner’s federal income tax_liability petitioner continued to owe accrued interest on that liability as of date petitioner owed dollar_figure of interest related to her federal_income_tax liability petitioner’s unpaid liability was never paid in full and on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 cdp_notice the cdp_notice advised petitioner that respondent had filed an nftl to collect from her the then-unpaid federal_income_tax liability of dollar_figure the cdp_notice also advised petitioner of her right to a hearing to appeal the collection action on or about date petitioner requested the referenced hearing by submitting to respondent form request for a collection_due_process or equivalent_hearing the form requested only that the nftl be discharged because as petitioner explained the tax balance was unfounded the form did not propose an offer-in-compromise or an installment_agreement as a collection alternative to the nftl and it listed petitioner’s address as being in tamarac florida 3the record establishes that respondent also issued to petitioner a final levy notice on date though the record is not clear that she requested a hearing with respect to that collection action because the notice_of_determination concerns only the nftl we do not consider the proposed levy assuming such a collection action was pursued petitioner’s collection_due_process cdp hearing was assigned to settlement officer e a stewart so stewart in appeals’ office in plantation florida plantation by letter dated date so stewart scheduled the cdp hearing with petitioner by telephone the letter stated that so stewart would contact petitioner’s representative to conduct the hearing the letter also advised petitioner that before so stewart could consider collection alternatives to the nftl petitioner had to submit to respondent within days a completed form 433-a collection information statement for wage earners and self-employed individuals with appropriate documentation of all income and expenses reported thereon on date petitioner personally responded to the letter dated date requesting a face-to-face hearing at respondent’s appeals_office in san francisco by letter dated date and citing sec_301_6330-1 q a-d7 proced admin regs so stewart denied petitioner’s request because as so stewart explained appeals’ office in plantation was the closest appeals_office to petitioner’s residence so stewart rescheduled petitioner’s cdp hearing for date and granted her an extension of time until date to submit the completed form 433-a so stewart telephoned petitioner’s representative at the scheduled time and date and because petitioner’s representative was not in the office left a message requesting a call back neither petitioner nor her representative participated in the cdp hearing on date so stewart received from petitioner a letter dated date requesting that the cdp hearing be completed by correspondence and advising that a completed form 433-a would be sent by date the letter also requested that so stewart correspond with petitioner at an address in monterey california attached to the letter dated date was a copy of a form 433-a reporting petitioner’s assets as dollar_figure cash the form 433-a also reported that petitioner received monthly social_security or pension income of dollar_figure and incurred expenses of dollar_figure for housing and utilities and dollar_figure for food clothing and miscellaneous the form 433-a also reported petitioner’s out-of- pocket health care costs as unknown petitioner’s representative did not contact so stewart and petitioner did not provide to so stewart any documentation in support of the amounts reported on the form 433-a on date respondent issued to petitioner a notice_of_determination sustaining the filing of the nftl appeals took the position in the notice_of_determination that petitioner’s receipt of the notice_of_deficiency precluded her challenging the underlying tax_liability appeals also contended that so stewart was unable to consider collection alternatives because petitioner did not submit supporting documentation of income and expenses reported on her previously submitted form 433-a petitioner petitioned the court in response to the notice_of_determination arguing that the address that the notice_of_deficiency was sent appears to be misprinted incorrect or someone committed a u s mail crime the court set this case for trial in san francisco discussion summary_judgment may be granted with respect to all or any part of the legal issues in controversy where the record establishes that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 119_tc_252 respondent the moving party bears the burden of proving that there is no genuine dispute of material fact and factual inferences are viewed in the light most favorable to petitioner the nonmoving party see 85_tc_812 the party adverse to a summary_judgment motion may not rest upon the mere allegations or denials of the party’s pleadings but must set forth specific facts showing that there is a genuine dispute for trial rule d respondent supports the motion with the pleadings a declaration of so stewart and various exhibits from the administrative appeals hearing petitioner in failing to respond to the motion has raised no genuine dispute as to any material fact accordingly we conclude that this case is ripe for summary_judgment respondent asserts that he is entitled to judgment as a matter of law for two primary reasons first he claims that petitioner’s underlying tax_liability for is not properly before the court because she received but did not challenge a properly issued notice_of_deficiency second he maintains that appeals did not abuse its discretion in sustaining the nftl filing we agree with respondent on both points sec_6321 creates a lien in favor of the united_states on all property and property rights of a taxpayer liable for federal tax who neglects or refuses to pay the tax after the commissioner’s notice_and_demand for payment sec_6320 requires the commissioner to provide to the taxpayer written notice of the filing of an nftl within five business days after the lien is filed sec_6320 allows a taxpayer to request a hearing with appeals to review the propriety of the filing of an nftl under sec_6330 as made applicable by sec_6320 a taxpayer may raise at the hearing any relevant issue relating to the unpaid tax such as spousal defenses challenges to the appropriateness of the collection action and collection alternatives in the case of a hearing under sec_6320 and sec_6330 the appeals officer must obtain verification from the commissioner that the requirements of any applicable law or administrative procedure have been met consider the issues properly raised by the taxpayer and evaluate whether the collection action balances the need for efficient collection of tax with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary sec_6330 following the hearing appeals issues its determination by mailing to the taxpayer a notice_of_determination setting forth its findings and decisions sec_301_6320-1 q a-e8 proced admin regs pursuant to sec_6320 and sec_6330 a taxpayer may seek judicial review of the notice_of_determination as petitioner has done here we understand petitioner to assert in the petition that she may challenge the underlying tax_liability because she did not receive a notice_of_deficiency for that liability we disagree that she may challenge her underlying tax_liability under sec_6330 a taxpayer is precluded from challenging the existence or the amount of an underlying tax_liability for any period for which the individual received a notice_of_deficiency or was otherwise given an opportunity to dispute the tax our review of the record reveals that petitioner may not challenge the underlying tax_liability because she received a notice_of_deficiency but did not petition the court for a deficiency redetermination sec_6212 and b provides that a valid notice_of_deficiency has been issued when it is mailed to the taxpayer’s last_known_address as a general_rule the taxpayer’s last_known_address is the address appearing on the taxpayer’s most recently filed and properly processed federal tax_return see sec_301_6212-2 proced admin regs a certified mailing list containing substantially the same information as is found on postal service form_3877 raises a presumption in favor of the commissioner that is sufficient absent contrary evidence to prove that a notice_of_deficiency was properly mailed 136_tc_463 supplementing 131_tc_197 see also 724_f2d_808 9th cir postal form_3877 is highly probative without contrary evidence that a notice_of_deficiency was properly mailed 530_f2d_781 8th cir same where the presumption is raised and not rebutted with contrary evidence we may find that the taxpayer received the notice_of_deficiency and that challenges to the underlying tax_liability are precluded under sec_6330 114_tc_604 bailey v commissioner tcmemo_2005_241 90_tcm_392 respondent supports the motion with substantive evidence showing that the notice_of_deficiency for petitioner’s tax_liability was mailed to her last_known_address the record includes a copy of a notice_of_deficiency for the taxable_year addressed to petitioner at the san francisco address a copy of the return showing that her last_known_address when the notice_of_deficiency was issued was the san francisco address and a certified mailing list establishing that the notice_of_deficiency was sent to her by certified mail moreover the record includes evidence that petitioner did not file a federal_income_tax return for or such that her last_known_address might have been other than the san francisco address petitioner in failing to respond to the motion has not set forth any evidence much less competent evidence that she did not receive the notice_of_deficiency petitioner’s vague statement in the petition that the notice_of_deficiency appears to have been mailed to the wrong or incorrect address or was criminally intercepted is not sufficient to negate the presumption that the notice_of_deficiency was properly issued accordingly we conclude that petitioner may not challenge the underlying tax_liability in this collection review proceeding insofar as the underlying tax_liability is not properly before the court we review the balance of respondent’s determination for abuse_of_discretion see sego v commissioner t c pincite see also fargo v commissioner f 3d 9th cir aff’g tcmemo_2004_13 87_tcm_815 that is we will not disturb appeals’ determination unless we find it to be arbitrary capricious or without sound basis in fact or law 112_tc_19 our review of the record reveals no procedural or substantive defects in appeals’ determination that would justify our disturbing so stewart’s decision to sustain the nftl filing the notice_of_determination reflects so stewart’s finding that petitioner was unable to challenge the underlying tax_liability at the cdp hearing because she received a notice_of_deficiency for that year but did not petition the court for a redetermination of that liability by letters dated april and date so stewart sought to hold a cdp hearing with petitioner and her representative but neither petitioner nor her representative was available for the hearing the notice_of_determination also confirms that so stewart complied with her other obligations to petitioner under sec_6330 the notice_of_determination confirms that so stewart verified that the requirements of applicable law and administrative procedure had been met so stewart was unable to consider issues that petitioner raised at the cdp hearing because petitioner did not participate in the hearing nor could so stewart consider collection alternatives because petitioner failed to make an offer or substantiate items of income and expense reported on the form 433-a see kanofsky v commissioner tcmemo_2010_46 99_tcm_1179 aff’d 424_fedappx_189 3d cir finally so stewart balanced the need for efficient collection of tax with petitioner’s concern that the collection action be no more intrusive than necessary concluding that the nftl was not overly intrusive because petitioner’s tax_liability was greater than dollar_figure and proper notice was provided accord internal_revenue_manual pt date on these facts we conclude that appeals did not act arbitrarily capriciously or without sound basis in fact or law it follows that respondent is entitled to judgment as a matter of law and that appeals’ decision is sustained in so deciding we have considered all of petitioner’s arguments for a contrary holding and to the extent not discussed herein we conclude they are irrelevant moot or without merit 4the internal_revenue_manual irm was recently amended to state that nftls are generally not filed where the unpaid balance of assessments is less than dollar_figure see irm pt date accompanying note however the irm states that irs employees may file an nftl to protect the government’s interest in cases such as a pending bankruptcy or other exigent circumstances id to reflect the foregoing an appropriate order and decision will be entered for respondent
